Ross, J.:
After a protracted litigation between the plaintiff Hidden and the defendant Jordan, in which the former sought to charge the latter with a trust in respect to certain real estate, a final decree was entered on the 4th of June, 1870, in the late Seventh Judicial District Court, whereby it was adjudged and decreed that Hidden pay to the clerk of the Court, for the use of Jordan, within sixty days from the date of the decree, the sum of $15,458.04, with interest thereon at the rate of seven per cent. per annum, from the date of the decree, and that thereupon the defendant Jordan execute to Hidden a good and sufficient deed of conveyance to the property; and that “ upon the payment of the money aforesaid into Court by the plaintiff, for the use of the defendant aforesaid, the possession of said premises, with the tenements, hereditaments, and appurtenances, shall be forthwith surrendered and delivered up to said plaintiff ” (Hidden), *186etc.; * * * “ and in default of such payment being made by the plaintiff, as hereinbefore decreed by him to be made, the trust herein shall be deemed closed, and the plaintiff’s complaint herein shall stand dismissed out of this Court,” etc.
On the 2nd of August, 1870, Hidden paid into Court, for Jordan, the full amount mentioned in the decree, with interest, the payment being made in currency. Thereafter, Hidden demanded of Jordan possession of the property, which was by the latter refused. The defendant Staples was then the agent of Jordan, and as such had charge of the property. He also refused to permit Hidden to take possession, but, on the contrary, leased the premises for the cropping season commencing in the fall of 1870, and extending to the fall of 1871, to the defendant Pierce and one Cannon, who, together with Staples, kept Hidden out of possession during the term of the lease. Both Staples and Pierce had notice of the litigation and decree.
In January, 1871, Hidden applied to the District Court, on affidavits, for a writ of assistance to place him in possession of the property, which application the Court denied; and in the same month held that the payment made by Hidden was insufficient, and thereupon made an order “ declaring the trust hereinbefore determined by the Court, and every right of action on the part of the plaintiff, closed, determined, and at an end, and the defendant D. M. Jordan to be forever discharged therefrom, and no longer amenable thereto.” March 15th, 1871, Hidden appealed to the Supreme Court from each of these orders, which appeals resulted in a reversal of both orders —the remittitur from the Supreme Court being issued January 27th, 1872.
September 18th, 1873, the present action was instituted by Hidden against Jordan, Pierce, and Staples, to recover the value of the use and occupation of the premises from the fall of 1870 to the fall of 1871, which the Court below found to be $1,764, and for which it gave the plaintiff judgment.
We think the judgment right.
The mesne profits accruing to the plaintiff previous to the entry of the decree of June 4th, 1870, could have been, and could only have been, allowed him in the action in which he *187established the trust. He could not afterwards maintain an action for such profits. (Heinlon v. Martin, 53 Cal. 341.)
But the decree of 1870 finally determined the rights of Hidden and Jordan in relation to the land, and adjudged, among other things, that upon the payment by Hidden to the clerk of the Court, for Jordan, of the sum named, with interest, within the designated time, Hidden should be forthwith entitled to the possession of the property. Hidden made the payment in accordance with the decree, and thereupon became entitled to the possession of the property, and to the enjoyment of its use and occupation. All of the present defendants knew of these rights on the part of Hidden, and, instead of respecting them, detained the possession from him to his damage in the sum found by the Court below. For the damage they thus occasioned plaintiff, it is but just that they should respond, and we know of no rule of law that prevents their being made to do so.
The cases referred to by counsel for appellants are altogether unlike this.
The judgment and order are affirmed.
Morrison, C. J., Thornton, J., and Myrick, J., concurred.